Citation Nr: 1011130	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from March 1971 to 
March 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in May 2009 and 
was remanded for further development.  After completing the 
requested development to the extent possible, a February 2010 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its May 2009 remand.  Therefore, 
the Board will proceed to adjudicate the appeal.


FINDING OF FACT

There is no competent evidence of psoriasis in service or 
related to an incident in service, or related to the service 
connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service, may 
not be presumed to have been incurred therein, and is not 
proximately due to, the result of, or aggravated by the 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with VCAA notification 
letters in October 2005 and May 2009, prior to the initial 
adjudication of his claim, and following the Board issued 
decision.  These letters provided all the notification 
required by Pelegrini and Dingess.  Accordingly, the Board 
concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
provided with VA medical examinations in June 2006 and 
September 2009.  Finally, the Veteran was advised of his 
right to a hearing before the RO and/or before the Board, but 
he waived that right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for psoriasis.  

II.  Analysis

The Veteran contends service connection is warranted for 
psoriasis he claims was sustained due to Agent Orange 
exposure in service.  Additionally, he claims that service 
connection should be granted because his service connected 
PTSD aggravates his psoriasis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service medical records are devoid of findings, treatment, or 
diagnosis of psoriasis in service.  Separation examination in 
March 1972 evaluated the skin as clinically normal.  

The Veteran claims that his psoriasis began in 1977, and is 
the result of his in-service exposure to Agent Orange.  As a 
veteran who served in the Republic of Vietnam during the 
Vietnam era, it is conceded that the Veteran was exposed to 
herbicides.  If a veteran was exposed to an herbicide agent 
during active service, the only skin diseases that shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, are chloracne or other acneform disease 
consistent with chloracne, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2009).  In 
this case, the Veteran has not been diagnosed with chloracne 
or other acneform disease consistent with chloracne.  
However, service connection for claimed residuals of exposure 
to herbicides also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113 and 1116 (West 1991) and 38 
C.F.R. § 3.303. 

VA treatment records show the Veteran was diagnosed with 
psoriasis in 1982.  He has received VA treatment for 
psoriasis consistently since 1987.  

Pursuant to the Board's May 2009 remand, a VA examination was 
conducted to determine whether or not the Veteran's psoriasis 
was directly related to service; including exposure to 
herbicides; or whether the psoriasis was approximately due to 
or aggravated by the service-connected PTSD.  The condition 
was described as psoriasis with constant itchy skin treated 
with topical and systemic medication, effecting greater than 
five but less than 20 percent of the exposed areas affected 
and with greater than 40 percent of the entire body affected.  
The VA examiner indicated that it was less likely than not 
that psoriasis was related to the Veteran's period of 
service, and less likely than not that it was caused by or 
aggravated by the Veteran's PTSD.  The examiner opined that 
there is no evidence linking a specific environmental agent 
or PTSD to the development of psoriasis, and there was no 
discrete evidence linking the Veteran's psoriasis to Agent 
Orange exposure or to his specific PTSD symptoms.  The 
examiner related that medical literature refers to multiple 
associated factors for psoriasis, but no discrete evidence 
linking PTSD or a specific environmental agent to psoriasis.

The only evidence of record supporting the Veteran's claim 
are his lay assertions that psoriasis was caused by Agent 
Orange exposure and/or his PTSD symptoms.  However, the 
Veteran, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation. Further, although 
the Veteran contends that he has had psoriasis since his 
period of military service, this is contrary to other 
accounts he has given concerning the onset of this disease. 
For example, in September 2009, he indicated to the examiner 
that he first noticed plaques over his knees and elbows in 
1974, approximately 2 years after his separation from 
service. Accordingly, his lay assertions do not constitute 
tangible probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service or manifest to a compensable degree 
within a year after service.  In this case, the evidence of 
record simply fails to show a causal relationship between the 
Veteran's current psoriasis and an event or incident of his 
period of service, including exposure to Agent Orange.  For 
these reasons, the award of service connection for psoriasis 
cannot be justified.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for psoriasis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


